  Case 3:20-cv-00410-JAG Document 14 Filed 07/08/20 Page 1 of 3 PageID# 332



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division



JON B. TIGGES,                                    )
                                                  )
                Plaintiff,                        )
                                                  )
       v.                                         )    Civil Action No. 3:20-cv-00410-JAG
                                                  )
RALPH NORTHAM et al.,                             )
                                                  )
                Defendants.                       )



                             DEFENDANTS’ MOTION TO DISMISS

       Defendants Drs. Ralph Northam and Norman Oliver, 1 by counsel, move to dismiss the

complaint in its entirety for lack of jurisdiction under Fed. Rule Civ. P. 12(b)(1) and failure to

state a claim under Fed. Rule Civ. P. 12(b)(6). For reasons more fully stated in the accompanying

memorandum of law in support of this motion, defendants respectfully request that this Court:

            •   Dismiss all state-law claims against both defendants because relief is barred by

                the Eleventh Amendment;

            •   Dismiss all federal claims against Governor Ralph Northam because he does not

                have a role in enforcing the challenged restrictions and thus relief is barred by the

                Eleventh Amendment;

            •   Dismiss the claims based on expired restrictions as moot; and




       1
         The Complaint’s caption inaccurately names Dr. Oliver as “Normal” Oliver. As
properly reflected on the docket, his name is “Norman” Oliver.


                                                  1
 Case 3:20-cv-00410-JAG Document 14 Filed 07/08/20 Page 2 of 3 PageID# 333



          •   Dismiss the claims based on existing restrictions because plaintiff fails to state a

              claim on which relief can be granted.



                                              Respectfully submitted,

                                              HONORABLE GOVERNOR DR. RALPH S.
                                              NORTHAM AND THE HONORABLE
                                              COMMISSIONER DR. M. NORMAN OLIVER

                                              By:     /s/ Michelle S. Kallen
                                                      Michelle S. Kallen (VSB No. 93286)


Mark R. Herring                                     Toby J. Heytens (VSB No. 90788)
  Attorney General                                   Solicitor General
Erin B. Ashwell (VSB No. 79538)                     Martine E. Cicconi (VSB No. 94542)
  Chief Deputy Attorney General                       Deputy Solicitor General
Samuel T. Towell (VSB No. 71512)                    Jessica Merry Samuels (VSB No. 89537)
  Deputy Attorney General                              Assistant Solicitor General
                                                    Zachary R. Glubiak (VSB No. 93984)
                                                      John Marshall Fellow
                                                    Office of the Attorney General
                                                    202 North Ninth Street
                                                    Richmond, Virginia 23219
                                                    (804) 786-7773 – Telephone
                                                    (804) 371-0200 – Facsimile
                                                    solicitorgeneral@oag.state.va.us




                                                2
  Case 3:20-cv-00410-JAG Document 14 Filed 07/08/20 Page 3 of 3 PageID# 334



                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 8, 2020, a true and accurate copy of this paper was filed

electronically with the Court’s CM/ECF system, which will then send a notification of such

filing to the parties.


                                             /s/ Michelle S. Kallen
                                            Michelle S. Kallen




                                                 3
